 Case 3:19-cv-02518-M-BT Document 21 Filed 07/20/20      Page 1 of 1 PageID 75



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ANDREI GLUCK,

      Plaintiff,

v.                                                Case No. 3:19-cv-02518-M-BT

UNITED STATES OF AMERICA,

      Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

June 24, 2020 (ECF No. 20). The Court has reviewed the Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

      Accordingly, Plaintiff’s Motion for Return of Seized Property (ECF No. 4) is

DENIED. Plaintiff may file an amended complaint bringing a Bivens claim within

30 days of the date of this Order.

      SO ORDERED, this 20th day of July, 2020.




                                        1
